DETAILED ACTION
Specification
The abstract of the disclosure is objected to because “are disclosed” (line 1) is redundant to the purpose of the abstract and should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a programmable logic” in line 5.  This recitation should be “a programmable logic unit,” in accordance with the specification, since the current recitation is vague and indefinite.  The recitation has been treated as a unit, in accordance with the specification and dependent claims 4, 6-8 and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weik, III et al. (U.S. Patent 7,146,345).
	Weik discloses a system having a movable barrier (10, 20, 110, 120) having a plurality of sensors (52, 54, for example) configured to detect the presence and at least one physical attribute of a metallic object.  A programmable logic unit (70, for example) is configured to receive sensor data (Figure 5, for example), determine that access parameters are met (Figure 6, for example) and cause the barrier to move (Figure 7, for example).
	The sensors (52) are loop induction sensors.
	Weik optionally includes a weight-activated sensor.
	The barriers meet the recitations of claim 9 (Figures 1 and 4, for example).
	There is a human-machine interface (Figure 2, for example).
	Weik uses the claimed process.

Claims 1, 4, 9-12 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Callaghan (U.S. Patent Application Publication 2020/0043329).
	O’Callaghan discloses a system including a movable barrier (not labeled, adjacent 125, Figure 1A) having a plurality of sensors (Figure 4A, for example) configured to detect and collect data relating to the presence of a metallic object (101).  A unit is configured to receive, determine (claim 1, for example) and cause the barrier to move as claimed.  The unit is inherently programmable.
	The gate appears to be an arm or gate.
	The system is used in the manner claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weik, II et al. (U.S. Patent 7,146,345), as applied above.
Weik does not specify a metallic barrier; however, the examiner takes Official notice that it is known to use metal to fabricate doors and arm-type barriers from metal, since this is a known strong and inexpensive material of construction.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured a metallic barrier.
Weik teaches the step of resetting.  Further, the examiner takes Official notice that it is known to reset systems based on sensed data.  It would have been obvious to one of ordinary skill at the time of the invention to have reset Weik in the manner claimed in order to enable continued and efficient system operation.

Claims 2, 3, 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Callaghan (U.S. Patent Application Publication 2020/0043329).
	O’Callaghan does not teach a loop induction sensor; however, it would have been obvious to one of ordinary skill at the time of the invention to have used this type of sensor with the system in order to obtain information as desired, since these are well-known vehicular sensors.
	It would have been obvious to one of ordinary skill at the time of the invention to have used a metallic barrier in order to obtain a strong barrier.
	O’Callaghan is configured in the manner of claim 5 (paragraph 35, for example).
	It would have been obvious to one of ordinary skill at the time of the invention to have reset O’Callaghan in the manner claimed in order to enable continued and efficient system operation.
	O’Callaghan is deemed to meet claim 9.  Further, the examiner takes Official notice that the barriers recited are all common barriers.  It would have been obvious to one of ordinary skill at the time of the invention to have configured the system with any of the barriers in order to suit a particular application.
	Given the system of O’Callaghan, it would have been obvious to one of ordinary skill at the time of the invention to have used the process steps in order to operate the system as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671